Citation Nr: 9901858	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-17 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for the veterans residuals of a 
fracture of the right tibia and fibula, with slight bone 
union deformity and denied service connection for headaches.  
His notice of disagreement did not address the denial of 
service connection for headaches.


REMAND

The veteran contends that his residuals of a fracture of the 
right tibia and fibula are more severely disabling than the 
current rating indicates.  He claims that as a result of the 
inservice fracture, he has pain, swelling, snapping, popping, 
and limitation of motion in the right ankle, and has popping 
in the knee.  He contends, however, that his ankle was not 
swollen at the time of the last VA examination.  He also 
claims that the offset of his leg effects his right ankle 
and knee.

Service medical records show that in February 1956 the 
veteran was hit by a car while walking on the side of a road.  
He sustained a closed comminuted fracture of the right tibia 
and fibula.  In January 1971 the RO granted service 
connection for residuals of a fracture of the right tibia and 
fibula, with slight bone deformity.

In his substantive appeal (Form 9) the veteran reported that 
a chiropractor told him that his right leg was shorter than 
the left.  The Board notes that records of chiropractic 
treatment have not been associated with the claims folder.

On VA examination in December 1996 the veteran reported right 
ankle pain and swelling since the inservice injury.  He 
claimed the symptoms worsened with walking.  He was 
reportedly told he had arthritis.  Examination revealed no 
swelling, angulation, false motion, or shortening.  He had 
deformity in the lower third of this leg and was limping.  
Full range of right ankle motion was reported.  It was noted 
that x-rays of the right ankle and leg would be obtained, 
however there is no record of any such x-rays in the claims 
folder.  The pertinent diagnosis was history of right leg 
fracture, service-connected, apparently with residual 
deformed bone, right ankle pain, and occasional swelling, but 
no limited range of motion.  

The veterans service-connected residuals of a fracture of 
the right tibia and fibula are rated under Diagnostic Code 
5262 which pertains to impairment of the tibia and fibula.  
Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent rating when the disability results in 
slight knee or ankle disability.  A 20 percent rating 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Code 5262.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995) the U.S. Court of Veterans 
Appeals pointed out that orthopedic examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45 (1997).  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, and incoordination, as well as pain and 
limitation of motion due to pain.  The examination report 
must provide detailed information concerning functional loss 
in order to permit the Board to consider the applicable 
regulations.  

The Board finds that the most recent VA examination is not 
sufficient for rating the disability at issue in accordance 
with DeLuca, supra. 

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  In light of the foregoing, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who 
treated him for residuals of a fracture 
of the right tibia and fibula, including 
the chiropractor mentioned in the 
veterans Form 9.  The RO should obtain 
copies of all pertinent records from the 
identified treatment sources and 
associate them with the claims folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
service connected residuals of a fracture 
of the right tibia and fibula, including 
any additional restrictions due to pain.  
The claims file must be available to (and 
reviewed by) the examiner.  Any indicated 
studies should be done.  The examination 
should include range of motion studies of 
the ankle and knee (with normal ranges 
reported).  The report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss (of the ankle and 
knee) due to the veterans fracture of 
the right tibia and fibula.  The examiner 
should also indicate whether there is any 
further limitation due to pain and, if 
so, quantify the degree of such 
impairment.  The examiner should comment 
whether the right knee or ankle exhibits 
weakened movement, excess fatigability, 
or incoordination, and any associated 
loss of range of motion.  In conjunction 
with the scheduling of the examination 
the veteran should be advised that a 
failure to report will result in a denial 
of his claim under 38 C.F.R. § 3.655.  

3.  The RO should then review the record 
and readjudicate the claim, applying 
38 C.F.R. § 3.655(b), if indicated.  If 
it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
